Title: From Alexander Hamilton to Ebenezer Stevens, [23] November [1799]
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            NY. Nor. 23, 1799
          
          I enclose the plan of uniform which it is proposed to establish and request that you will employ the Taylor whom you have heretofore employed for similar purposes, to make draughts of the Coats described in the regulations—Let the draughts be made on a distinct paper—I wish to have them as soon as possible—
          Gn Stevens—
        